Case 20-12627-BFK   Doc 1   Filed 12/02/20 Entered 12/02/20 10:26:28   Desc Main
                            Document      Page 1 of 8
Case 20-12627-BFK   Doc 1   Filed 12/02/20 Entered 12/02/20 10:26:28   Desc Main
                            Document      Page 2 of 8
Case 20-12627-BFK   Doc 1   Filed 12/02/20 Entered 12/02/20 10:26:28   Desc Main
                            Document      Page 3 of 8
Case 20-12627-BFK   Doc 1   Filed 12/02/20 Entered 12/02/20 10:26:28   Desc Main
                            Document      Page 4 of 8
Case 20-12627-BFK   Doc 1   Filed 12/02/20 Entered 12/02/20 10:26:28   Desc Main
                            Document      Page 5 of 8
Case 20-12627-BFK   Doc 1   Filed 12/02/20 Entered 12/02/20 10:26:28   Desc Main
                            Document      Page 6 of 8
Case 20-12627-BFK   Doc 1   Filed 12/02/20 Entered 12/02/20 10:26:28   Desc Main
                            Document      Page 7 of 8
Case 20-12627-BFK   Doc 1   Filed 12/02/20 Entered 12/02/20 10:26:28   Desc Main
                            Document      Page 8 of 8
